DETAILED ACTION
This action is in response to the original filing on 12/27/2021.  Claims 21-39 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,803,716 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17562622 (Instant Application)
US 10,803,716 B2
Claims 21, 31) A method of communicating devices using virtual buttons, comprising:
transmitting, by a user device, a store code to a server storing a plurality of sets of virtual buttons and a plurality of store codes, each set of the plurality of sets of virtual buttons corresponding to a respective store code;
Claims 1, 10) A method of communicating devices using virtual buttons, comprising: receiving, by the user device, the store code and transmitting, by the user device, the store code to a server; 
receiving, by the user device, a set of virtual buttons corresponding to the transmitted store code from the server, wherein each virtual button of the set of virtual buttons has a corresponding service request and the set of virtual buttons comprises one or more service requests to be transmitted to a staff device, the virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food;
and transmitting, by the server, to the user device the virtual buttons corresponding to the store code received from the user device, wherein each of the virtual buttons has a corresponding service request and the virtual buttons comprise one or more service requests to be transmitted to a staff device, the virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food; 
providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the set of virtual buttons received from the server, and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device; and
providing, by the user device, an interface configured to receive a location identifier and button selection input among the virtual buttons received from the server, and transmitting, by the user device, the location identifier and the button selection input to the server; transmitting, by the server, to the staff device the location identifier and the button selection input; 
after the user device receives the button selection input selected by the user, changing, by the user device, a virtual button selected by the user until the user device receives from the staff device a confirmation of receipt of a service request corresponding to the virtual button selected by the user in a state that both the virtual button selected by the user and the virtual buttons are not selected are simultaneously displayed on the interface provided by the user device, and displaying, on at least a part of the virtual button selected by the user among the set of virtual buttons, a status of a requested service corresponding to the virtual button selected by the user according to a response of the staff device to the service request corresponding to the virtual button selected by the use.
and changing, by the user device, a virtual button selected by a user to be distinguished from virtual buttons which are not selected, and displaying, on at least a part of the virtual button selected by the user among the virtual buttons in the interface of the user device, a status of the requested service corresponding to the virtual button selected by the user according to a response of the staff device.
Claims 22, 32) The method of claim 21, wherein the location identifier is a table number.
Claims 2, 11) The method of claim 1, wherein the location identifier is a table number, the signal generator is a Bluetooth signal generator, and the store code is transmitted through a beacon signal by the signal generator
Claim 23) The method of claim 21, further comprising receiving, by the user device, the location identifier by performing wireless communication tagging or scanning a machine-readable code.
Claim 3) The method of claim 1, further comprising receiving, by the user device, the location identifier by performing wireless communication tagging or scanning a machine-readable code.
Claims 24, 33) The method of claim 21, further comprising transmitting, by a paging button, the location identifier to the user device.
Claims 5, 13) The method of claim 1, further comprising transmitting, by a paging button, the location identifier to the user device.
Claims 25, 34) The method of claim 21, further comprising displaying, by the user device, a screen requesting a wireless communication tagging, and receiving, by the user device, the location identifier or a paging button identifier by performing the wireless communication tagging with a paging button.
Claims 6, 14) The method of claim 1, further comprising displaying, by the user device, a screen requesting a wireless communication tagging, and receiving, by the user device, the location identifier or a paging button identifier by performing the wireless communication tagging with a paging button.
Claims 26, 35) The method of claim 21, further comprising displaying, by the user device, a screen requesting to scan a machine readable code associated with the location identifier, and receiving, by the user device, the location identifier from a paging button when the machine readable code is scanned.
Claims 7, 15) The method of claim 1, further comprising displaying, by the user device, a screen requesting to scan a machine readable code associated with the location identifier, and receiving, by the user device, the location identifier from a paging button when the machine readable code is scanned.
Claims 27, 36) The method of claim 21, further comprising: transmitting, by a paging button, to the user device a signal including the store code or/and the location identifier; and transmitting, by the user device, to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user.
Claims 8, 16 ) The method of claim 1, further comprising: transmitting, by a paging button, to the user device a signal including the store code or/and the location identifier; and transmitting, by the user device, to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user
Claims 28, 37) The method of claim 21, further comprising displaying or providing, by the user device, the virtual buttons that the user can select and an interface enabling a user to input a service request by typing or with a voice.
Claims 9, 17) The method of claim 1, further comprising displaying or providing, by the user device, the virtual buttons that the user can select and an interface enabling a user to input a service request by typing or with a voice.
Claims 29, 38) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.
Claims 18, 19) The method of claim 1, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.
Claims 30, 39) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons.
Claims 4, 12) The method of claim 1, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons. 



Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,217,074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17562622 (Instant Application)
US 11,217,074 B2
Claims 21, 31) A method of communicating devices using virtual buttons, comprising:

Claims 1, 11)  A method of communicating devices using virtual buttons, comprising: 
transmitting, by a user device, a store code to a server storing a plurality of sets of virtual buttons and a plurality of store codes, 
transmitting, by a user device, a store code to a server storing a plurality of sets of virtual buttons and a plurality of store codes, 
each set of the plurality of sets of virtual buttons corresponding to a respective store code;
each set of the plurality of sets of virtual buttons corresponding to a respective store code; 
receiving, by the user device, a set of virtual buttons corresponding to the transmitted store code from the server, 
receiving, by the user device, a set of virtual buttons corresponding to the transmitted store code from the server, 
wherein each virtual button of the set of virtual buttons has a corresponding service request and the set of virtual buttons comprises one or more service requests to be transmitted to a staff device,
wherein each virtual button of the set of virtual buttons has a corresponding service request and the set of virtual buttons comprises one or more service requests to be transmitted to a staff device, 
the virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food;
the set of virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food; 
providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the set of virtual buttons received from the server, 
providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the set of virtual buttons received from the server, 
and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device; and
and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device; and 
after the user device receives the button selection input selected by the user, changing, by the user device, a virtual button selected by the user until the user device receives from the staff device a confirmation of receipt of a service request corresponding to the virtual button selected by the user in a state that both the virtual button selected by the user and the virtual buttons are not selected are simultaneously displayed on the interface provided by the user device, 
after the user device receives the button selection input selected by the user, changing, by the user device, a color or a shape of a virtual button selected by the user with an animation effect that is output until the user device receives from the staff device a confirmation of receipt of a service request corresponding to the virtual button selected by the user in a state that both the virtual button selected by the user and virtual buttons that are not selected are simultaneously displayed on the interface provided by the user device, 
and displaying, on at least a part of the virtual button selected by the user among the set of virtual buttons, a status of a requested service corresponding to the virtual button selected by the user according to a response of the staff device to the service request corresponding to the virtual button selected by the user
and displaying, on at least a part of the virtual button selected by the user among the set of virtual buttons, a status of a requested service corresponding to the virtual button selected by the user according to a response of the staff device to the service request corresponding to the virtual button selected by the user
Claims 22, 32) The method of claim 21, wherein the location identifier is a table number.
Claims 2, 12) The method of claim 1, wherein the location identifier is a table number.
Claim 23) The method of claim 21, further comprising receiving, by the user device, the location identifier by performing wireless communication tagging or scanning a machine-readable code.
Claim 3) The method of claim 1, further comprising receiving, by the user device, the location identifier by performing wireless communication tagging or scanning a machine-readable code.
Claims 24, 33) The method of claim 21, further comprising transmitting, by a paging button, the location identifier to the user device.
Claims 4, 13) The method of claim 1, further comprising transmitting, by a paging button, the location identifier to the user device.
Claims 25, 34) The method of claim 21, further comprising displaying, by the user device, a screen requesting a wireless communication tagging, and receiving, by the user device, the location identifier or a paging button identifier by performing the wireless communication tagging with a paging button.
Claims 5, 14) The method of claim 1, further comprising displaying, by the user device, a screen requesting a wireless communication tagging, and receiving, by the user device, the location identifier or a paging button identifier by performing the wireless communication tagging with a paging button.
Claims 26, 35) The method of claim 21, further comprising displaying, by the user device, a screen requesting to scan a machine readable code associated with the location identifier, and receiving, by the user device, the location identifier from a paging button when the machine readable code is scanned.
Claims 6, 15) The method of claim 1, further comprising displaying, by the user device, a screen requesting to scan a machine readable code associated with the location identifier, and receiving, by the user device, the location identifier from a paging button when the machine readable code is scanned.
Claims 27, 36) The method of claim 21, further comprising: transmitting, by a paging button, to the user device a signal including the store code or/and the location identifier; and transmitting, by the user device, to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user.
Claims 7, 16) The method of claim 1, further comprising: transmitting, by a paging button, to the user device a signal including the store code or/and the location identifier; and transmitting, by the user device, to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user
Claims 28, 37) The method of claim 21, further comprising displaying or providing, by the user device, the virtual buttons that the user can select and an interface enabling a user to input a service request by typing or with a voice.
Claims 8, 17) The method of claim 1, further comprising displaying or providing, by the user device, the virtual buttons that the user can select and an interface enabling a user to input a service request by typing or with a voice.
Claims 29, 38) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.
Claims 9, 18) The method of claim 1, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.
Claims 30, 39) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons.
Claims 10, 19) The method of claim 1, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons. 

Claim 40) The system of claim 31, wherein when the user device receives from the staff device the confirmation of the receipt of the service request corresponding the virtual button selected by the user, the user device displays on the interface an indication that a staff has checked the service request corresponding the virtual button selected by the user.
Claims 1, 11) wherein when the user device receives from the staff device the confirmation of the receipt of the service request corresponding the virtual button selected by the user, the user device displays on the interface a message indicating that a staff has checked the service request corresponding the virtual button selected by the user.


Allowable Subject Matter
Claims 21-40 are rejected on the ground of nonstatutory double patenting, but would be allowable if the rejection were overcome. The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 21 and 31 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 08/13/2021, at best the prior arts of record disclose, specifically for claim 21: 
Rosenberg (US 20060186197 A1) discloses A method of communicating devices using virtual buttons, comprising (Figs. 1-15; abs. [0066]): transmitting, by a user device, to a server (Figs. 1-15; [0054]); receiving, by the user device, virtual buttons from the server, wherein each of the virtual buttons has a corresponding service request and the virtual buttons comprise one or more service requests to be transmitted to a staff device, the virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food (Figs. 1-15; [0049], [0056], [0066-0067], [0071-0073], [0097], [0104]); providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the virtual buttons received from the server, and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device (Figs. 1-15; [0055], [0079], [0066], [0072], [0080], [0091], [0100], [0104]); and changing, by the user device, a virtual button selected by the user to be distinguished from virtual buttons which are not selected (Figs. 1-15; [0066],[0067]) and displaying, corresponding to a part of the virtual button selected by the user among the virtual buttons in the interface of the user device, a status of the requested service corresponding to the virtual button selected by the user according to a response of the staff device (Figs. 1-15; [0074-0075], [0093], [0107])
Rodgers (US 20130191229 A1) discloses transmitting, by a user device, a store code to a server; receiving, by the user device, virtual buttons corresponding to the store code from the server (Figs. 1-5; [0056], [0081-0083], [0022], [0085-0087], [0074-0075])
Castro (US 20120050019 A1) discloses displaying, on at least a part of the button selected by the user among the buttons in the interface of the user device, a status of the requested service corresponding to the button selected by the user according to a response of the staff device (Figs. 1-4; [0026], [0032])
In addition to the applicants arguments/remarks submitted on 08/13/2021, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21 and 31 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oppenheim (US 20180343539 A1) discloses virtual buttons (Fig. 26; [0300]) and staff acknowledgement ([0140]).  NPL document of the definition of the word menu from merriam-webster.com captured by the Internet Archive prior to the effective filing date of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143